Case: 18-30094      Document: 00514623524         Page: 1    Date Filed: 08/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-30094                   United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 30, 2018
WILLIAM ALAN MUSE,
                                                                    Lyle W. Cayce
                                                 Plaintiff-Appellant     Clerk


v.

KENNETH BRYAN; ROCKY KENNEDY; BRUCE E. HAMPTON; AARON
AITKEN; MARY HAMMETT; JOEL E. MEKUS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 3:17-CV-94


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       William Alan Muse, a pretrial detainee, moves for leave to proceed in
forma pauperis (IFP) on appeal from the denial of his Federal Rule of Civil
Procedure 60(b) motion seeking relief from the judgment dismissing his civil
rights complaint. The district court also certified that Muse’s appeal was not
taken in good faith and denied him leave to proceed IFP on appeal.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30094     Document: 00514623524      Page: 2   Date Filed: 08/30/2018


                                  No. 18-30094

      By moving for leave to proceed IFP, Muse has challenged the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Muse’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      Muse contends that he was entitled to relief under Rule 60(b)(3) and
(b)(6) because he was unable to fully and fairly present his claims to the district
court prior to having received the recorded audio and video surveillance of the
drug transaction. Muse argues that the recordings show that the affidavits in
support of an arrest warrant contained inaccurate statements and that the
inaccuracies supported relief under Rule 60(b)(3) because the affidavits
contained fraudulent information and under Rule 60(b)(6) because he showed
a violation of his Fourth Amendment rights. Muse also seems to attack the
underlying judgment, arguing that the court erred in applying Heck v.
Humphrey, 512 U.S. 477 (1994), to his claims.
      The contention that Heck does not bar his claims is insufficient to
establish that there is a nonfrivolous issue for appeal from the denial of the
Rule 60(b) motion, which does not bring the underlying judgment up for review.
See Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996); Seven Elves,
Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). Additionally, because the
district court dismissed Muse’s civil action on grounds that it was barred by
the doctrine of absolute immunity, was barred by Heck, failed to state a claim
for relief in light of 42 U.S.C. § 1997e(e), and was barred by the doctrine
announced in Younger v. Harris, 401 U.S. 37 (1971), any inaccuracies in the
evidence “would not have changed the result.” Hesling v. CSX Transp., Inc.,
396 F.3d 632, 639 (5th Cir. 2005).



                                        2
    Case: 18-30094   Document: 00514623524    Page: 3   Date Filed: 08/30/2018


                               No. 18-30094

      Because Muse’s appeal does not involve legal points arguable on their
merits, see Howard, 707 F.2d at 220, his IFP motion is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.




                                     3